Citation Nr: 1300903	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for seizure disorder or residuals of head trauma. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1973 to October 1975, as well as periods of service in the Army Reserves and National Guard through March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2011.  A transcript of the hearing is associated with the claims file.  

This case was previously before the Board in February 2012, at which point the Board found that the Veteran's claim for seizure disorder or residuals of head trauma remained pending from the initial October 1976 claim due to the subsequent receipt of service personnel records.  See 38 C.F.R. § 3.156(c) (2012).  The Board then remanded the merits of the service connection claim for further development.  Unfortunately, still further development is necessary, as discussed below. 

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes VA treatment records dated through June 2012, which are not associated with the paper claims file.  It is unclear whether the RO considered such records in its October 2012 supplemental statement of the case.  Nevertheless, as the case is being remanded, any further development or adjudication of this matter should take into account this paperless claims file.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that every possible consideration is given for the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In his initial October 1976 claim, the Veteran sought service connection for seizure disorder or blackouts as a result of head injury.  In his May 2007 claim, he sought service connection for PTSD and head injury residuals.  The Veteran has been granted service connection for PTSD, but the question of seizures or blackouts or head injury residuals remains on the appeal.  As noted above, all evidence since the 1976 claim must be considered in a de novo review of this claim.

The Veteran contends that he has a chronic disability as a result of a "beating" during service, in that he was hit on the head, mostly on the left side, with the butt of a rifle during a fight in 1974 or 1975.  Service records confirm emergency treatment in March 1975 for injury to the left side of the face due to fist trauma in a fight, with swelling and edema and purple coloration, and an impression of moderate trauma to the left head.  There is also treatment in October 1975 for laceration and bruising around the left eye due to a fight.  As such, the Board concedes that the Veteran suffered trauma to the head during service as reported.

Although not referenced by the Veteran, currently available service records also show episodes of passing out during active duty in 1974, with the first episode occurring in February of that year.  He was diagnosed with possible hyperventilation syndrome and syncopal episode cause unknown, respectively.  The Veteran was also treated after falling on the floor in September 1974, although the reason for the fall is not mentioned.

In a December 1976 VA examination, the Veteran reported having blackouts and seizures with cold sweats since October 1976, stating that he sometimes woke up in bed incontinent of urine or lost consciousness for a few minutes.  He reported that, after neurological workup, his doctors told him that emotional stress was causing the seizures.  The examiner found no evidence of thinking disorder, but there were some positive neurological findings, and the diagnosis was seizure disorder etiology unknown.  

A February 1977 VA neurological work-up again notes a diagnosis of possible seizure disorder, with reports of 4-5 spells in the two weeks prior to admission including blackouts or loss of consciousness and incontinence.  The Veteran was noted to have a history of difficulties with coordination throughout his life, requiring special education classes in early high school, and with some indication of dyslexia.  The provider also noted minor head trauma without sequelae during service.  The Veteran was noted to be extremely anxious, and various medications did not control his spells.  The provider opined that "it is possible that some spells are due to seizure activity [but] it is doubtful that all are."  

Four volumes of medical and mental health records were received from the Social Security Administration (SSA), including VA and private treatment, such as from the Mayo Clinic and Oregon State Hospital in the 1990s.  Such records will not be summarized herein, but they should also be considered upon remand.  

After the Veteran filed his current claim, in a December 2007 VA neurological consult, he reported unusual episodes over the past year, including wandering with no memory of events and being confused and emotional when found.  He also reported another type of spells that starts with shooting headache pain and blurred vision, after which he continues to function but remembers nothing, as well as intermittent tremors of the arms and legs and a feeling that he is swallowing his tongue.  The Veteran's wife stated that he would mumble or speak like a child during such episodes.  They also reported general cognitive decline over the last year.  The Veteran was noted to have had minor concussions in childhood, during a beating, and some motor vehicle accidents, but no head trauma with loss of consciousness greater than 30 minutes.  His medical history included PTSD, bipolar disorder, and alcohol abuse.  The provider opined that he doubted that the spells represented epileptic seizures, stating that EEG and imaging were within normal limits and the timeframe was much too long for an epileptic event.  Rather, he opined that the spells are "most likely anxiety related" based on the descriptions provided and the fact that a fire alarm triggered one of the spells.  With regard to periods of confusion, there was no evidence of dementia on exam and the Veteran did well on memory testing, although neuropsychological testing was invalid.  

The Veteran was afforded a VA examination for neurological disorder or traumatic brain injury (TBI) in December 2009.  He reported the injury from being beaten in service, as well as "greater than 50 head injuries resulting in loss of consciousness in his lifetime," referring to fights in high school with blows to the head and many traumas during intoxication including within the last week.  He was also noted to have significant problems with alcoholism during service, as well as heavy alcohol and substance abuse (including Valium) after service.  The Veteran reported current headaches several times per week that had been occurring "for years," which the examiner noted sounded migrainous in nature.  He also reported many other symptoms including memory and concentration difficulties, decreased attention, difficulty with executive function and finding words for speech, dizziness, weakness, balance problems, anxiety, depression, irritability and restlessness.  The examiner could not relate the Veteran's current memory loss or headaches to the reported head injuries during active duty service without resorting to mere speculation because there was also evidence of significant alcoholism, substance abuse, and numerous head injuries after service.  

The Veteran was afforded another VA examination for neurological disorder or TBI on May 2, 2012.  The examiner opined that it is less likely than not that the Veteran's current condition was incurred in or caused by service, stating that he does not have any current neurological conditions that are due to his mild in-service TBI and there is no evidence of any active TBI residuals.  He stated that the Veteran likely experiences psychogenic seizures rather than epileptic seizures, and that the current description of the seizures and history of sexual and physical abuse and PTSD would all support that the current spells are psychogenic rather than epileptic events.  The examiner also opined that the Veteran's description of headaches, which he reported as occurring since the assault in service, could only be classified as typical headache.  He stated that the description of headaches was not consistent with primary headache disorder, and there was no secondary structural basis for headaches on brain imaging.  The examiner opined that there may be a psychogenic basis to the Veteran's headaches, but there was no mention of headaches on the service exit examination or during the 1976 VA examination to indicate that they began in service or were a sequela of the head injury in service.

The Veteran was afforded a VA neuropsychological examination on May 14, 2012.  That examiner noted that the Veteran reported academic difficulties in elementary school years and being in special education class for "slow learners."  The Veteran also reported the assault with a rifle during service, that "everything seemed fine" when he was seen afterwards at the infirmary, and that he "had seizures for a while" which were described as "mere absence" seizures with brief periods of poor attention or focus.  The Veteran denied any head injury other than in service during this examination, but the examiner noted that this was inconsistent with his previous reports of multiple head injuries with loss of consciousness.  The examiner stated that the Veteran has several other conditions that may impact memory and concentration, including psychological conditions, inconsistent compliance with medications, sleep apnea, and history of polysubstance abuse.  After testing and review of the records, the examiner opined that it is likely that the Veteran's current learning deficits are related to the learning disabilities identified during his elementary school years.  He stated that testing did not show evidence of cognitive  impairment related to head injury or any objective evidence of memory impairment.  Further, the history provided by the Veteran did not include specific symptoms immediately following head injury during service, and the Veteran reported that he continued to be able to perform all job responsibilities in the military.

As noted above, the Veteran served on active duty from October 1973 to October 1975, with subsequent periods of service in the Army Reserves and National Guard through March 1986.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active service includes active duty, any period of active duty for training (ACDUTRA) during which a veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).    

Additionally, certain evidentiary presumptions apply to all periods of active duty service, including a presumption of sound condition upon entrance into service, a presumption of aggravation during service of a preexisting disease or injury that undergoes an increase in severity during service, and a presumption of service incurrence for organic diseases of the nervous system that manifest to a level of 10 percent disabling or more within one year after separation.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  However, these presumptions do not apply to claims of service connection based on a period of ACDUTRA or IDT.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Accordingly, it is necessary to determine the dates of the Veteran's of ACDUTRA in the Army Reserves and National Guard, and to make efforts to obtain any further treatment records concerning his Army Reserves and National Guard service.  

As noted above, the Veteran underwent recent VA examinations in December 2009 and twice in May 2012.  However, those examinations are insufficient to adjudicate the Veteran's claim, in light of the missing service treatment records and information as to his active service dates in the Reserves and National Guard.  Further, certain questions as to direct and secondary service connection have not yet fully been addressed, as set forth below.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As such, after all pertinent, available service treatment records and personnel information have been obtained, the claims file should be returned to the two medical professionals who examined the Veteran on May 2 and May 14, 2012, for an addendum opinion.  Etiological opinions are necessary as to any chronic disability that is shown to have existed since the date of the Veteran's October 1976 claim for service connection.  The examiners should address direct service connection as due to head injury or episodes of passing out during active duty service, as well as any relation to ACDUTRA service.  Further, the examiners should address whether the Veteran's current disorder is secondary to his service-connected PTSD.  As noted above, several medical professionals have indicated that the Veteran's symptoms may be related to anxiety or psychogenic in nature, but he was also noted to have other conditions that could cause his reported symptoms.

The Veteran should also be notified of the evidence and information necessary to substantiate a service connection claim on a secondary basis in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information and evidence that is required to substantiate a claim for service connection on a secondary basis.

2.  Request verification of the Veteran's periods of ACDUTRA in the Army Reserves and National Guard.  Also, make additional requests, as necessary, to the appropriate agencies and/or records repositories to obtain the Veteran's complete service treatment records for his Reserves and National Guard service from October 1975 through March 1986.  All requests and all responses, including negative responses, should be documented in the claims file.  Requests for service records should continue until a determination is made that the records do not exist or that further efforts to obtain them would be futile.  Any such determination should be documented in the claims file.  If any records cannot be obtained, the Veteran should be notified of the unsuccessful attempts and allowed an opportunity to provide the missing records.

3.  After completing the above development, forward the entire claims file, including a copy of this remand, to the May 2 and May 14, 2012 VA examiners for an addendum opinion as to the etiology of the Veteran's current disability.  (If such examiners are not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.)  Review of the claims file should be noted in the addendum report.  Each examiner should be notified of the verified periods of active duty and ACDUTRA.  Each examiner should respond to the following, as appropriate:

NOTE:  In responding to each request, the examiner should address all chronic symptoms or disorders shown to exist since the Veteran's initial October 1976 claim for service connection.

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran has a chronic disability, to include seizure disorder, that was incurred or aggravated during active duty from October 1973 to October 1975, or that constitutes organic disease of the nervous system that manifested to a degree of at least 10 percent within one year after separation from active duty, or by October 1976?  If so, identify the symptomatology of such disorder, to include blacking out, headaches, memory or concentration problems, confusion, etc.  

(i)  In offering this opinion, please state whether the chronic disorder constitutes residuals of head trauma.  The examiner should assume that the Veteran was beaten on the head with a rifle during active duty, as he has reported.  

(ii)  Also, please state whether any chronic disorder is at least as  likely as not related to the documented episodes of passing out during active duty.

(b)  If any current disorder is found to have existed prior to the Veteran's entrance into active duty in October 1973, state whether the preexisting condition was aggravated (underwent a permanent increase in disability) during service that was beyond the natural progress of the disease.  There must be clear and unmistakeable evidence that the condition existed prior to service and was not aggravated beyond its normal progression by service.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  


(c)  If any current disorder is not related to the Veteran's active duty service, is it at least as likely as not that such disorder was incurred or during a verified period of ACDUTRA service? 

(d)  If any current disorder is not related to the Veteran's active duty service, is it at least as likely as not that such disorder was aggravated due to disease or injury during a verified period of ACDUTRA service?  If it is at least as likely as not that aggravation occurred, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(e)  If any current disorder is not found to be directly related to military service, is such disorder at least as likely as not secondary to the Veteran's service-connected PTSD?

(i)  In responding to this question, state whether the chronic disorder was proximately caused by the PTSD.

(ii)  If not, was the current disorder aggravated (permanently worsened beyond the normal progression of the disease) by the Veteran's PTSD?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

A complete rationale should be provided for any opinion offered, which should reflect consideration of all evidence of record, including service records as well as VA and private medical evidence.  Please note that private records are included with the SSA records.  Further, the Veteran's statements as to the onset and continuity of his symptoms should be considered along with the other evidence.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

4.  After completing the requested actions, and any additional notification and/or development warranted, the RO/AMC should readjudicate the claim based on all lay and medical evidence of record.  All raised theories of service connection should be addressed, to include both direct and secondary.  If the claim remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

